Title: To John Adams from Timothy Pickering, 9 September 1797
From: Pickering, Timothy
To: Adams, John


(Private)Sir,
Trenton Sept. 9. 1797

Of the two applicants for the office of Treasurer of the mint mentioned by Judge Patterson, one of them, Mr. Huger, must be in some measure known to you. I have several times seen him at the boarding house of Mr. Goodhue, Hillhouse &c. in Philadelphia, and from his conversations I had placed his abilities in the lowest grade. I understand he was sometimes disabled by the gout; & am much mistaken if I did not hear that he was too much inclined to drink more that consisted with a sober character; but I am disposed to suspect my memory on this point, seeing Judge Patterson has undertaken to recommend him. Be this as it may, nothing can be easier than to find a man of more talent and merit than Mr. Huger.
Dr. Conover has married the daughter of Mr. Lewis, the lawyer: but it is not more than two weeks since I heard Judge Peters (the neighbour and intimate friend of Mr. Lewis) say that Mr. Lewis was very much displeased with the match. Personally I know nothing of Dr. Conover, either as to his politics or medical skill; only in the latter respect his name has been little heard among the physicians of Philadelphia.
Altho’ Mr. McHenry, an account of his connection with Mr. John Caldwell (the brother of Mrs. McHenry) did not think it proper directly to make known his wishes to you, yet all that he has written in his letter to me appears so correct, I thought it best to inclose it. Mr. Caldwell is by professions a lawyer: yet having some fortune he has very little engaged in practice. I have known him these ten years. He is a sensible, well informed man, a decided federalist and supporter of our government, with a fair moral character. He has an increasing family. But with entire fitness for the office, perhaps the expediency of appointing the brother-in-law of the Secretary of War, may merit consideration.
Mr. Wolcott has mentioned to me the name of the Revd. Mr. Armstrong of Trenton for the vacant treasurership of the mint—Some encouragement having formerly been given him of some such provision. It is about 18 months since Mr. Armstrong made known to me his wishes on this head. I called on him this morning, and found the appointment would be acceptable, if it should please you to confer it.—I have conversed with his friend Governor Howell; from whom, as well as from Mr. Armstrong, I learn this be his situation. His small parish at Trenton being unable to give him a salary equal to his moderate support, Mr. Armstrong has been constrained, at the same time, to serve a small parish at Maidenhead, six miles from Trenton; and the emoluments from both are inadequate to the maintenance of his family. He nevertheless had devoted himself to the ministry, and consoled himself in his narrow livings with the expectation of a patrimony: but the will of his father disappointed him, by bequeathing almost all his estate to one son, leaving Mr. Armstrong & the other children but a pittance.
Mr. Armstrong was a chaplain in the Maryland line, during our revolution war, & was then personally known to Governor Howell, who witnessed his bravery in the field of action, as well as his attention to his religious functions. The Governor adds, that his integrity is unblemished, and his attachment to the present constitution and zeal for the support of government firm & decided.
I mentioned to Mr. Armstrong the expensive living in Philadelphia. He answered, that there were always vacant pulpits in that city, which, as it would not interfere with his duties at the mint, he could occasionally supply, and thence derive some aid towards the maintenance of his family. I should have mentioned before, that Mr. Armstrong having for two years past been severely affected with the rheumatism, finds it impracticable to supply the pulpit at Maidenhead during the winter; which must of course abridge materially his small income from that parish. He has just returned from a tour to Boston and the medicinal springs at Ballstown in the state of New-York, and finds himself vastly relieved.
I am, Sir, / with great respect, / your most obt. servt.
Timothy Pickering